AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made this 13th day ofMay, 2009, by and between VISHAY INTERTECHNOLOGY, INC., a Delaware corporation (“Vishay”), and DR. FELIX ZANDMAN (the “Executive”). W I T N E S S E T H: WHEREAS, Vishay and Executive are parties to an Amended and Restated Employment Agreement dated January 1, 2004 (the “Original Agreement”); and WHEREAS, Section 8.5 of the Original Agreement provides that Vishay and Executive may amend the Original Agreement by mutual agreement in writing; and WHEREAS, in recognition of Executive’s significant prior and future service to Vishay, and in order to eliminate the obligations of Vishay set forth in Section 6.2(b)(ii) and Section 6.3 of the Original Agreement,Vishay and Executive desire to amend and restate the Original Agreement in its entirety; and WHEREAS, Vishay desires to continue to employ Executive, and Executive desires to accept continued employment by Vishay uponthe terms and conditions of the employment relationshipas hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Definitions. 1.1.“Accrued Compensation” means (i) earned but unpaid base salary and (ii) unpaid expense reimbursements. 1.2.“Board of Directors” means the Board of Directors of Vishay. 1.3.“Cause” means any of the following: (a)Executive’s conviction of a felony or any other crime involving moral turpitude (whether or not involving Vishay and/or its subsidiaries); (b)any act or failure to act by Executive involving dishonesty, fraud, misrepresentation, theft or embezzlement of assets from Vishay and/or its subsidiaries; or (c)Executive’s (i) willful and repeated failure to substantially perform his duties under this Agreement (other than as a result of Disability) or (ii) willful and repeated failure to substantially comply with any policy of Vishay and/or its subsidiaries applicable to Executive; provided, however, that a termination pursuant to this clause (c) will not become effective unless Executive fails to cure such failure to perform or comply within thirty(30) days after written notice thereof from Vishay. 1.4.“Change in Control” shall have the meaning given it under the Vishay Intertechnology, Inc. 2007 Stock Incentive Program (as amended and restated effective April 1.5.“Code” means the Internal Revenue Code of 1986, as amended, or any successor code. 1.6.“Common Stock” means the common stock, par value $.10 per share, of Vishay and any other security exchanged or substituted for such common stock or into which such common stock is converted in any recapitalization, reorganization, merger, consolidation, share exchange or other business combination transaction, including any reclassification consisting of a change in par value or a change from par value to no par value or vice versa. 1.7.“Competing Business” means any business or venture located anywhere in the world that is engaged in the manufacture and supply of passive and discrete active electronic components and/or strain gages, strain gage transducers or strain gage instrumentation to the extent Vishay or any subsidiary of Vishay is engaged in such activities on the Date of Termination. 1.8.“Date of Termination” means (i) the effective date on which Executive’s employment by Vishay terminates as specified in a Notice of Termination by Vishay or Executive, as the case may be or (ii) if Executive’s employment by Vishay terminates by reason of death, the date of Executive’s death. 1.9.“Deferred Compensation Plan” means the Vishay Intertechnology, Inc. Nonqualified Deferred Compensation Plan, as in effect from time to time, or any successor plan. 1.10.“Disability”shall have the meaning given it under the Vishay Intertechnology, Inc. 2007 Stock Incentive Program (as amended and restated effective April 2008). 1.11.“Effective Date” means the date first indicated above. 1.12.“Good Reason” means, without Executive’s express written consent, the occurrence of any of the following events: (a)any material and adverse change in Executive’s titles, offices, duties or responsibilities (including reporting responsibilities) from those set forth in this Agreement; (b)a reduction in Executive’s annual base salary (as the same may be increased from time to time after the Effective Date); (c)relocation of Executive’s principal place of performance to a location more than 30 miles from Malvern, Pennsylvania or such other location as may be determined by the Board of Directors pursuant to Section 3.4 hereof; or 2 (d)any other material breach of this Agreement by Vishay that is not remedied by Vishay within thirty (30)days after receipt by Vishay of notice thereof from Executive. Notwithstanding the foregoing, an isolated and inadvertent action taken by Vishay in good faith which is remedied by Vishay within twenty (20) days after receipt by Vishay of notice thereof from Executive shall not constitute Good Reason. 1.13.“LIBOR” means the London Inter-Bank Offered Rate as in effect from time to time. 1.14.“Non-Competition Period” means the period commencing upon the Date of Termination and continuing for the remainder of Executive’s life or such lesser period as is determined by Vishay, in its discretion, or by a court of competent jurisdiction pursuant to Section 9.5(d). 1.15.“Non-Solicitation Period” means the period commencing upon the Date of Termination and continuing for the remainder of Executive’s life or such lesser period as is determined by a court of competent jurisdiction pursuant to Section 9.5(d). 1.16.“Notice of Termination” means a written notice of termination of Executive’s employment with Vishay, signed by Executive, if to Vishay, or by a duly authorized officer of Vishay, if to Executive, which notice shall (i) indicate the specific termination provision in this Agreement relied upon; (ii) to the extent applicable, set forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of Executive’s employment under the provision so indicated; and (iii) specify the Date of Termination. The failure by Executive or Vishay to set forth in such notice any fact or circumstance which contributes to a showing of Good Reason or Cause shall not waive any right of Executive or Vishay hereunder or preclude Executive or Vishay from asserting such fact or circumstance in enforcing Executive’s or Vishay’s rights hereunder. 2.Employment; Term. 2.1.“Employment. Vishay hereby employs Executive, and Executive hereby accepts employment by Vishay, in accordance with and subject to the terms and conditions set forth herein. 2.2.Term. The “Term” of this Agreement shall commence on the Effective Date and continue until terminated in accordance with the provisions of this Agreement. 3.Duties. 3.1.Position. During the Term, Executive shall serve as Chief Technical and Business Development Officer of Vishay, reporting directly to the Board of Directors (or, at the direction of the Board of Directors, to the Chief Executive Officer of Vishay), and as Executive Chairman of the Board of Directors. 3 3.2.Authority and Responsibility. Executive shall have such authority and responsibility as is customary for the executive chairman of the board of directors and the chief technicaland business development officer of a major multi­-national corporation. 3.3.Activity. Excluding any periods of vacation, personal and sick leave to which Executive is entitled, Executive shall devote his full professional attention and best efforts during the Term to the business and affairs of Vishay. It shall not be considered a violation of the foregoing for Executive to (i) serve on corporate, industry, civic or charitable boards or committees or (ii) manage personal investments, so long as such activities would be permitted under Section 9 and do not interfere with the performance of Executive’s responsibilities as an employee of Vishay in accordance with this Agreement. 3.4.Place of Performance. Executive’s employment and office shall be based at Vishay’s offices in Malvern, Pennsylvania or such other location not more than 30 miles from Malvern, Pennsylvania as the Board of Directors shall determine. Executive recognizes that his duties will require reasonable travel to domestic and international locations, at Vishay’s expense. 4.Compensation. 4.1.Base Salary. Vishay shall pay Executive a base salary, subject to annual review by the Compensation Committee of the Board of Directors, of not less than $975,000 per year. Such base salary shall be paid in accordance with Vishay’s standard salary policies as they exist from time to time, subject to such deductions, if any, as are required by law or elected by Executive (for example, 401(k) contributions). 4.2.Bonus. Executive shall be entitled to an annual performance bonus pursuant to the Vishay Intertechnology Section 162(m) Cash Bonus Plan (the “Cash Bonus Plan”) or any successor plan. Such bonus shall be payable in cash, equal to the lesser of (i) 3.0% of Vishay’s adjusted net income, as determined under the terms of the Cash Bonus Plan, and (ii) three times Executive’s base salary for the year in which the bonus is earned. Although the Board of Directors intends that the Cash Bonus Plan be the primary vehicle for the Executive’s bonus, the Board of Directors retains the authority to grant additional bonuses in excess of the limits under the Cash Bonus Plan. 4.3.Mandatory Deferral of Compensation. To the extent that all or a portion of Executive’s compensation payable hereunder, after taking into account all other compensation Executive receives from Vishay, is not deductible by Vishay by operation of Section 162(m) of the Code or any other similar regulatory limitation, Vishay shall not pay such compensation to Executive and, in lieu thereof, shall credit the amount of such compensation to Executive’s account under the Deferred Compensation Plan. 4.4.Phantom Stock Awards. As of January 1 of each year of the Term, Vishay shall grant Executive 5,000 shares of phantom common stock. Such phantom stock shall be fully vested on the date of grant and shall be payable in Common Stock within 30 days after the Date of Termination. Such phantom stock awards shall be granted under, and subject to the terms of, the Vishay Intertechnology, Inc. Senior Executive Phantom Stock Plan or any successor plan. 5.Benefits. 4 5.1.Participation in Benefit Plans and Programs. During the Term, Executive shall be entitled to participate in any and all medical insurance, group health insurance, disability insurance, life insurance and retirement plans which are generally made available by Vishay to its senior executives, subject to the eligibility requirements and other provisions of such plans and programs. 5.2.Pension. Vishay shall provide Executive with a pension, as set forth in Attachment A hereto, providing annual annuity payments for Executive’s life equal to the lesser of (i) 50%of Executive’s average base salary and the average annual bonus to which Executive was entitled (without regard to whether Executive waived payment of all or part of such bonus) for the five calendar years preceding the Executive’s termination of employment and (ii) $1,000,000. 5.3.Deferred Compensation Plan. As of each January 1 of the Term, Vishay shall credit $150,000 to Executive’s account under the Deferred Compensation Plan. In addition, Executive shall be entitled to make voluntary deferrals in accordance with the terms of the Deferred Compensation Plan. 5.4.Reimbursement of Expenses. In accordance with Vishay’s standard reimbursement policies as they exist from time to time, Vishay shall reimburse Executive for all reasonable and documented travel, business entertainment and other business expenses incurred by Executive in connection with the performance of his duties under this Agreement. 5.5.Vacation, Personal and Sick Days. Executive shall be entitled to paid vacation days, holidays, personal and sick days in accordance with and subject to Vishay’s policies for Vishay’s senior executives, as in effect from time to time. 5.6.Indemnification. Vishay shall indemnify Executive to the extent provided in Vishay’s certificate of incorporation and/or bylaws, as in effect from time to time. 5.7.Other. Executive shall be entitled to such other benefits or perquisites as Vishay generally makes available to its senior executives. 6.Supplemental Contract Payments. 6.1.General.Executive is entitled to six (6) separate cash payments in the amount of $10,000,000 (Ten Million Dollars) (each a “Contract Payment”) payable as follows, subject to Sections 6.2 through 6.5: 6.1.1.Upon the Effective Date, Vishay will pay or cause to be paid the first Contract Payment to or as directed by Executive; and 6.1.2.On each of the first five (5) anniversaries of the Effective Date or, in Vishay’s discretion, such later date during the calendar year in which any such anniversary occurs as is specified by Vishay (each a “Payment Date”), Vishay will pay or cause to be paid a Contract Payment to or as directed by Executive (or his estate, if applicable). Nothing in this Section 6 shall affect Executive’s rights to any other compensation and benefits provided for under this Agreement. 5 6.2.Termination of Employment without Cause or Resignation with Good Reason. 6.2.1.Prior to a Change in Control.In the event Executive’s employment with Vishay is terminated by Vishay without Cause or by Executive with Good Reason, in each case prior to a Change in Control of Vishay, such termination shall not affect Executive’s right (or his estate’s right, if applicable) to receive all of the Contract Payments that have not yet been paid as of the date of such termination, and each Contract Payment that remains unpaid shall be paid to or as directed by Executive (or his estate, if applicable) on the applicable Payment Date. 6.2.2.Following a Change in Control.In the event Executive’s employment with Vishay is terminated by Vishay without Cause or by Executive with Good Reason, in each case after a Change in Control of Vishay, payment of any and all of the Contract Payments that have not yet been paid as of the date of such termination shall be accelerated and paid to or as directed by Executive immediately upon such termination. 6.3.Termination by Reason of Death or Disability.In the event of Executive’s death while employed with Vishay, or in the event Executive’s employment with Vishay is terminated by Vishay or by Executive due to Executive’s Disability, such death or termination of employment shall not affect Executive’s right (or his estate’s right, if applicable) to receive all of the Contract Payments that are not yet required to be paid as of the date of his death or termination due to Disability, and each Contract Payment that remains unpaid shall be paid to or as directed by Executive (or his estate, if applicable) on the applicable Payment Date; provided, however, that in the event of a Change in Control of Vishay, whether before or after such death or termination, payment of any and all of the Contract Payments that have not yet been paid as of the later of the date of such death or termination and the Change of Control of Vishay shall be accelerated and paid to or as directed by Executive (or his estate, if applicable) immediately upon the later to occur of such death or termination or such Change in Control. 6.4.Termination of Employment with Cause or without Good Reason.In the event Executive’s employment with Vishay is terminated by Vishay with Cause or by Executive without Good Reason, any and all of the Contract Payments which have not yet been paid willimmediately and automatically, without any action on the part of Vishay, be forfeited, and Executive will have no further rights with respect to those Contract Payments. 6.5.Delay of Contract Payments.Notwithstanding anything in this Section 6 to the contrary, if the making of any Contract Payment on an applicable Payment Date would jeopardize the ability of Vishay and each of its subsidiaries for which Executive performs services on the applicable Payment Date (or performed services on the date Executive’s employment terminated) tocontinue as a going concern (as determined by the Board of Directors and only if disclosed in a filing by Vishay with the U.S. Securities and Exchange Commission), such Contract Payment will be paid, with interest at LIBOR, as soon as the making of the Contract Payment would no longer jeopardize the ability of Vishay or of such subsidiary tocontinue as a going concern. 7.Termination of Employment; Compensation Upon Termination. 6 7.1.Termination. Executive’s employment with Vishay may be terminated at any time under the following circumstances: (a)Death. Executive’s employment hereunder shall terminate upon Executive’s death. (b)Termination by Vishay. Vishay may terminate Executive’s employment with or without Cause, by Notice of Termination to Executive, provided, however, that Vishay shall not terminate Executive’s employment without Cause unless it gives Executive no less than thirty (30) days written notice.Solely for purposes of this Section 7.1, a termination due to Executive’s Disability shall be equivalent to a termination by Vishay without Cause. (c)Termination by Executive. Executive may terminate his employment with or without Good Reason or due to Executive’s Disability, by Notice of Termination to Vishay, provided, however, that Executive shall not terminate his employment without Good Reason unless he gives Vishay no less than thirty (30) days written notice. 7.2.Compensation Upon Termination. (a)General. Upon termination of Executive’s employment with Vishay, Executive shall be entitled to the following: (i)A lump sum cash payment equal to all Accrued Compensation, such payment to be made within 15 days after the Date of Termination. (ii)Payment of Executive’s bonus pursuant to Section 4.2 hereof for the calendar year preceding the Date of Termination, if not previously paid, which shall be paid at such time as such bonus would have been paid to Executive if not for Executive’s termination of employment. (iii)Payment of the phantom stock awards pursuant to Section 4.4. (iv)Payment of Executive’s account under the Deferred Compensation Plan pursuant to the terms of such plan. (v)At Executive’s (or his surviving spouse’s) election, either continued eligibility for medical benefits under a plan sponsored by Vishay for its senior executives or a reimbursement to Executive for privately obtained coverage, in either case for the life of Executive and his surviving spouse. The annual cost to Vishay, whether as reimbursement or premium costs, shall not exceed $15,000 (or, if less, the amount Vishay then pays for medical coverage for its senior executives), provided, however, that Executive or his surviving spouse shall be permitted to continue coverage and pay any cost in excess of such limit. (b)Termination by Vishay Without Cause; Termination by Executive With Good Reason. In addition to the foregoing, in the event Executive’s employment with Vishay is terminated by Vishay without Cause or by Executive with Good Reason, Executive 7 shall be entitled to payment of the amount Executive would have received (if not for Executive’s termination of employment) as a bonus pursuant to Section 4.2 hereof for the calendar year of the Date of Termination, which amount shall be paid at such time as such bonus would have been paid to Executive if not for Executive’s termination of employment. 8.Section 280G and 409A of the Code. 8.1.Section 280G. 8.1.1.It is the understanding of the parties hereto that no payment provided for under this Agreement is contingent upon or related to a change in ownership or control of Vishay, or change in ownership of assets of Vishay, within the meaning of Section 280G of the Code, and all such payments are to be paid without regard to such occurrence. 8.1.2.Notwithstanding the foregoing, in view of the fact that the Internal Revenue Service might assert that all or some payments paid or payable on account of Executive’s service to Vishay (or its successor) are contingent upon a change in ownership or control of Vishay, or change in ownership of assets of Vishay, within the meaning of Section 280G of the Code, the parties hereto agree as follows: In the event that the aggregate of all or some of the payments or benefits made or provided to Executive under this Agreement (the “Aggregate Payments”) is determined to constitute a Parachute Payment, as such term is defined in Section 280G(b)(2) of the Code, or any successor provision, Vishay shall pay to Executive, at the time the applicable excise tax is required to be withheld by Vishay and remitted to the Internal Revenue Service or five (5) business days before it is required to be paid by Executive,the amount of any excise tax imposed by Section 4999 of the Code, or any successor provision (“Excise Tax”), payable with respect to such Aggregate Payment, plus an additional payment in an amount such that after payment by Executive of all taxes, including, without limitation, any income, employment and excise tax (including any interest or penalties imposed with respect to such taxes) imposed upon such additional payment, the Executive retains an amount of such additional payment equal to the Excise Tax imposed upon the Aggregate Payment. The determination of whether the Aggregate Payment constitutes a Parachute Payment and, if so, the amount to be paid to Executive and the time of payment pursuant to this Section 8.1, shall be made by an independent auditor (the “Auditor”) selected and paid by Vishay; provided, however, that the Auditor shall be a nationally recognized United States public accounting firm. Notwithstanding the foregoing, in the event that the amount of Executive’s Excise Tax liability is subsequently determined to be greater than the Excise Tax liability with respect to which an initial payment to Executive under this Section 8.1 has been made, Vishay shall pay to Executive an additional amount with respect to such additional Excise Tax (and any interest and penalties thereon) at the time that the amount of the actual Excise Tax liability is finally determined, such additional amount to be calculated in the same manner as such initial payment. In the event that the amount of Executive’s Excise Tax liability is subsequently determined to be less than the Excise Tax liability with respect to which an initial payment to Executive under this Section 8.1 has been made, Executive, at the time that the amount of the actual Excise Tax liability is finally determined, shall pay to Vishay the amount by which such initial payment exceeds the amount of Executive’s Excise Tax liability. Executive and Vishay shall cooperate with each other in connection with any action, arbitration, suit, investigation or proceeding (collectively, “Proceeding”) relating to the existence or amount of liability for Excise Tax, and all expenses 8 relating to any such Proceeding (including all reasonable attorney’s fees and other expenses incurred by Executive in connection therewith) shall be paid by Vishay promptly upon notice of demand from Executive. 8.2.Section 409A. 8.2.1.All payments and benefits provided to Executive pursuant to this Agreement shall be interpreted, to the extent permissible under applicable law, so as to avoid any sanctions under Section 409A of the Code.If any payment or benefit cannot be provided or made at the time specified herein without incurring sanctions under Section 409A of the Code, then such benefit or payment shall be provided in full at the earliest time thereafter when such sanctions will not be imposed. 8.2.2.If the termination giving rise to the payments described in Section 4.4, Section 5.2 and Section 6 is not a “Separation from Service” within the meaning of Treas. Reg. § 1.409A-1(h)(1) (or any successor provision), then the amounts otherwise payable pursuant to those Sections will instead be deferred without interest and will not be paid until Executive experiences a Separation from Service.In addition, to the extent compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid the application of an additional tax under Section 409A of the Code to payments due to Executive upon or following his Separation from Service, then notwithstanding any other provision of this Agreement (or any otherwise applicable plan, policy, agreement or arrangement), any such payments that are otherwise due within six months following Executive’s Separation from Service (taking into account the preceding sentence of this paragraph) will be deferred without interest and paid to Executive in a lump sum immediately following that six month period.If Executive dies during the postponement period prior to payment of the postponed amount, the amounts withheld on account of Section 409A of the Code shall be paid to the Executive’s estate within 10 days after the date of the Employee’s death.This Section 8.2.2 should not be construed to prevent the application of Treas. Reg. §§ 1.409A-1(b)(4) or -1(b)(9)(iii) (or any successor provisions) to any amount payable to Executive.For purposes of the application of Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) to this Agreement, each payment in a series of payments will be deemed a separate payment. 8.2.3.Notwithstanding anything in this Agreement to the contrary or otherwise, to the extent an expense, reimbursement or in-kind benefit provided pursuant to this Agreement constitutes a “deferral of compensation” within the meaning of Section 409A of the Code (i) any reimbursement shall be for expenses incurred during Executive’s and his surviving spouse’s lifetime (or during a shorter period of time specified in this Agreement), (ii)the amount of expenses eligible for reimbursement or in-kind benefits provided to Executive during any calendar year will not affect the amount of expenses eligible for reimbursement or in-kind benefits provided to Executive in any other calendar year, (iii) the reimbursements for expenses for which Executive is entitled to be reimbursed shall be made on or before the last day of the calendar year following the calendar year in which the applicable expense is incurred and (iv) the right to payment or reimbursement or in-kind benefits hereunder may not be liquidated or exchanged for any other benefit. 9.Restrictive Covenants. 9 9.1.Non-Competition. During the Non-Competition Period, Executive shall not, without the prior written consent of an authorized officer of Vishay, directly or indirectly, own, manage, operate, join, control, participate in, invest in or otherwise be connected or associated with, in any manner, including as an officer, director, employee, independent contractor, subcontractor, stockholder, member, manager, partner, principal, consultant, advisor, agent, proprietor, trustee or investor, any Competing Business; provided, however, that nothing in this Agreement shall prevent Executive from (A) owning five percent (5%) or less of the stock or other securities of a publicly held corporation, so long as Executive does not in fact have the power to control, or direct the management of, and is not otherwise associated with, such corporation, or (B) performing services for an investment bank, investment advisor or investment fund that may, directly or indirectly, own, manage, operate, join, control, participate in, invest in or otherwise be connected or associated with, in any manner, any Competing Business, provided that Executive shall not, directly or indirectly, have any responsibility whatsoever for, provide any services whatsoever to, or otherwise be connected or associated with such Competing Business.
